19-1078-cv
Mateo v. Carinha

                               UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 5th day of February, two thousand twenty.

PRESENT:           JOSÉ A. CABRANES
                   ROBERT D. SACK,
                   RAYMOND J. LOHIER, JR.,
                                Circuit Judges.


ALLYSON MATEO,

                          Plaintiff-Appellant,                    19-1078-cv

                          v.

MICHAEL CARINHA, The New York City Police
Department, Detective,

                          Defendant-Appellee,

City of New York; Detective Bello; Detective Rosario,

                          Defendants.


FOR PLAINTIFF-APPELLANT:                                SCOTT A. KORENBAUM, New York, NY.

FOR DEFENDANT-APPELLEE:                                 MELANIE T. WEST, Assistant Corporation
                                                        Counsel, for Georgia M. Pestana, Acting
                                                        Corporation Counsel of the City of New
                                                        York, New York, NY.

                                                  1
       Appeal from an order of the United States District Court for the Southern District of New
York (Laura Taylor Swain, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is
AFFIRMED.

        Plaintiff-Appellant, Allyson Mateo (“Mateo”), appeals from a March 29, 2019 judgment of
the District Court granting the summary judgment motion of Defendant-Appellee, Michael Carinha
(“Defendant”), in an action brought under 42 U.S.C. § 1983 alleging that Defendant violated
Mateo’s civil rights. The District Court concluded that a general release agreement entered by Mateo
through counsel on February 8, 2017 (the “General Release”) unambiguously released Defendant
from liability on the claim in this suit. JA 57-58. For substantially the reasons set forth in the District
Court’s March 28, 2019 Memorandum and Order, we agree and affirm the judgment of the District
Court. We assume the parties’ familiarity with the underlying facts, the procedural history of the
case, and the issues on appeal.

        Mateo commenced an action in the Supreme Court of the State of New York, Bronx County
against the City of New York, alleging personal injury sustained in an incident at Rikers Island on
April 28, 2013 (“Mateo I”).1 Mateo was represented in Mateo I by the law firm of Raskin & Kremins,
LLP. On November 12, 2014, Mateo commenced the instant action against Defendant, among
others, alleging violations of his civil rights arising out of his July 26, 2011, arrest (“Mateo II”). Mateo
II was also filed by Raskin & Kremins.

        On January 12, 2017, Mateo agreed to a settlement with the City of New York in Mateo I. JA
55-56. That same day, an attorney representing the City of New York in Mateo I sent an e-mail
transmitting a stipulation of discontinuation, stipulation of settlement, and general release to Raskin
& Kremins for execution. JA 229-31. The January 12, 2017 e-mail states that “THIS E-MAIL
RELATES ONLY TO SETTLEMENT OF THE ABOVE SUBJECT MATTER – do not use the
attached documents for any other settlement.” Id. at 229. The subject line of the e-mail references
the New York City Law Department’s internal case number for Mateo I. Id.

        In connection with the Mateo I settlement, Mateo’s attorney, Bruce Raskin, signed a
Stipulation of Settlement dated January 12, 2017 and a Stipulation of Discontinuation dated
February 13, 2017. The Stipulation of Settlement states, in pertinent part, that “IT IS HEREBY
STIPULATED AND AGREED by and between the undersigned attorneys of record, based upon


    1
    The following recitation of the factual background is substantially taken from the District
Court’s opinion. JA 250-53.

                                                     2
full authority given by the respective parties, that this action is settled for the total amount of Fifty
Thousand Dollars ($ 50,000.00).” JA 55. The Stipulation of Settlement further states that “the
plaintiff(s) agree to discontinue this action with prejudice and to release and discharge the City of
New York and the New York City Department of Correction . . . (hereafter, ‘RELEASEES’).
Plaintiff has been advised and agrees that he/she is forever barred from seeking any other recovery
relating to the subject incident as against RELEASEES.” Id.

         In connection with the Mateo I settlement, and in addition to the Stipulation of Settlement,
Mateo also signed, through counsel, the separate and notarized General Release. JA 57-58. The
General Release states, in relevant part, that Mateo, “[i]n consideration of the payment of Fifty
Thousand Dollars ($ 50,000.00) . . . does hereby release and forever discharge the City of New York,
and all past and present officers . . . employees, agents . . . and representatives of the City of New
York, and all other individually named defendants and entities represented and/or indemnified by
the City of New York, collectively the ‘RELEASEES,’ from any and all claims, causes of action,
suits, debts, sums of money, accounts, controversies, transactions, occurrences, agreements,
promises, damages, judgments, executions, and demands whatsoever, known or unknown, which
[Mateo] had, now has or hereafter can, shall, or may have, either directly or through subrogees or
other third persons, against the RELEASEES for, upon, or by reason of any matter, cause or thing
whatsoever that occurred through the date of this RELEASE except as indicated below, if
applicable.” Id. at 57.

        The General Release further states that “[Mateo] specifically excludes from this RELEASE
the following State and Civil court actions and claims (include caption and index numbers), Federal
Court cases (include caption and docket numbers), and/or pre-litigation claims (include dates of
incident and locations or Comptroller claim numbers) against RELEASEES.” Id. The General
Release contains three blank lines for exclusions to be specified. Id. Neither Mateo nor his counsel
added any exclusions to the Release. The Release also contains a clause stating that it may not be
changed orally. Id. at 58. Finally, the Release states that “the undersigned has read the foregoing
release and fully understands it.” Id.

         Mateo does not argue on appeal that his claim in the present action was unknown to him at
the time he signed the General Release. Indeed, the present action was filed well before, and
remained active, at the time the General Release was signed. Instead, Mateo argues on appeal that (1)
he did not realize that the General Release executed in connection with his state-law claim could bar
his federal civil rights claim; (2) the terms of the General Release are rendered ambiguous when read
in conjunction with extrinsic evidence; and (3) the parties to the General Release did not intend to
release the claim in the present action. For the following reasons, we find Mateo’s arguments to be
without merit.




                                                    3
                                                    I.

         We review a district court’s grant of summary judgment de novo. FIH, LLC v. Found. Capital
Partners LLC, 920 F.3d 134, 140 (2d Cir. 2019). Additionally, we review de novo a district court’s
interpretation of a contract, including whether the contract is ambiguous. Parks Real Estate Purchasing
Grp. v. St. Paul Fire & Marine Ins. Co., 472 F.3d 33, 41 (2d Cir. 2006).

        “[S]ettlement agreements are contracts and must therefore be construed according to general
principles of contract law.” Collins v. Harrison–Bode, 303 F.3d 429, 433 (2d Cir. 2002) (internal
quotation marks and alteration omitted). We consider New York law and federal cases applying New
York law in interpreting the release. See Olin Corp. v. Consol. Aluminum Corp., 5 F.3d 10, 15 (2d Cir.
1993). “‘Where the language of [a] release is clear, effect must be given to the intent of the parties as
indicated by the language employed.’” Wang v. Paterson, No. 07–2032, 2008 WL 5272736, at *4
(S.D.N.Y. Dec. 18, 2008) (quoting Shklovskiy v. Khan, 709 N.Y.S.2d 208, 209 (2d Dep’t 2000)).
“Words of general release are clearly operative not only as to all controversies and causes of action
between the releasor and releasees which had, by that time, actually ripened into litigation, but to all
such issues which might then have been adjudicated as a result of pre-existent controversies.” A.A.
Truck Renting Corp. v. Navistar, Inc., 916 N.Y.S.2d 194, 196 (2d Dep’t 2011) (alteration omitted)
(quoting Lucio v. Curran, 157 N.Y.S.2d 948, 952 (1956)).

        Mateo argues that the parties to this General Release did not intend for the release to reach
the claim in the present appeal. Specifically, Mateo urges that the following extrinsic items create
ambiguity in the General Release and raise a genuine dispute as to whether the parties intended the
General Release to reach the present claim: (1) the text of the January 12 e-mail—“THIS E-MAIL
RELATES ONLY TO SETTLEMENT OF THE ABOVE SUBJECT MATTER – do not use the
attached documents for any other settlement”; (2) terms of limitation contained in the Stipulation of
Settlement, e.g., “This stipulation shall not be admissible in, nor is it related to, any other litigation or
settlement negotiation”; and (3) deposition testimony from City attorneys who stated they did not
know of Mateo’s federal claim at the time they executed the General Release. These arguments are
without merit.

         We have had occasion to consider and reject nearly identical arguments to those raised by
Mateo in several non-precedential summary orders affirming City-defendants’ dispositive motions in
light of broad release agreements. See Walker v. Corizon, 764 F. App’x 78 (2d Cir. 2019); Fernandez v.
City of New York, 502 F. App’x 48 (2d Cir. 2012); Tromp v. City of New York, 465 F. App’x 50 (2d Cir.
2012).

       The language of the notably broad General Release is clear on its face. In such cases, courts
should generally interpret the contract without reference to extrinsic evidence, such as the three

                                                      4
items listed above.2 Terwilliger v. Terwilliger, 206 F.3d 240, 245 (2d Cir. 2000) (“[M]atters extrinsic to
the agreement may not be considered when the intent of the parties can fairly be gleaned from the
face of the instrument.”). The intent of the parties to release the present claim is clear from the
unambiguous and broad language of the release. However, even were we to consider these materials
outside the four corners of the General Release, we conclude that they do not narrow the broad
terms of that document. See Ortiz v. City of New York, 8 N.Y.S.3d 306, 306 (1st Dep’t 2015) (affirming
holding that a separate general release barred claims other than those “relating to the subject
incident” where such limiting language was found in the stipulation of settlement but not the general
release).

         The General Release is a separate agreement that makes no reference to the Stipulation,
contains no such limiting language, and indeed would be rendered superfluous by Mateo’s
interpretation. There is no genuine dispute that the broad, unambiguous language of the February 8,
2017 General Release—which was signed on behalf of Mateo by his counsel—released the present
claim against Defendant. Accordingly, the judgment of the District Court must be affirmed.

                                           CONCLUSION

       We have reviewed all of the arguments raised by Mateo on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the March 29, 2019 judgment of the District
Court.


                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk




    2
      Mateo does not expressly argue that the separate Stipulation of Settlement and General Release
should be read as single contract. We conclude that these separate documents were not “part of a
single transaction intended to effectuate the same purpose,” TVT Records v. Island Def Jam Music
Grp., 412 F.3d 82, 90 (2d Cir. 2005), and consequently are not one single contract. See also Fernandez
v. City of New York, 502 F. App’x 48, 50 (2d Cir. 2012) (reaching same conclusion).

                                                    5